Case 5:17-cv-01302-D Document 58-3 Filed 01/25/19 Page 1 of 2

EXHIBIT 3
Case 5:17-cv-01302-D Document 58-3 Filed 01/25/19 Page 2 of 2

Sarah A, Ramsey

Subject: FW: Smith: Wiley Deposition

From: Adam Engel [mailto:aengel@meclaw.net]

Sent: Tuesday, January 08, 2019 3:51 PM

To: Gerard Pignato PCL <jerry@rkcglaw.com>; Greg Andrews <greg@andrews.law>
Subject: RE: Smith: Wiley Deposition

 

Jerry — You should know that our firm intends on calling Mr. Battles at trial. He is on our final witness list. It sounds like
this will likely become a subject of at least one pretrial motion. Regardless of what happens down the road, | want you
to know you have opportunity to take his deposition after today. If you desire to do so, feel free to provide me with

dates.

Adam Engel, Attorney

Mansell Engel & Cole

204 N. Robinson Avenue - 21° Floor
Oklahoma City, OK 73102-7001

T: (405) 232-4100 ** F: (405) 232-4140
Email: AEngel@meclaw.net

Webpage: www.theinsuranceattorneys.com
